Exhibit 10.23
Amended and Restated
May 11, 2010*
Symetra Financial Corporation
EMPLOYEE STOCK PURCHASE PLAN
     The following constitute the provisions of the Employee Stock Purchase Plan
of Symetra Financial Corporation.
     1. Purpose. The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to purchase Common Stock of
the Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan, accordingly, shall be
construed so as to extend and limit participation in a uniform and
nondiscriminatory basis consistent with the requirements of Section 423.
     2. Definitions.
          (a) “Administrator” shall mean the Board or any Committee designated
by the Board to administer the plan pursuant to Section 14.
          (b) “Board” shall mean the Board of Directors of the Company.
          (c) “Change of Control” shall, for the purpose of this plan, occur if:
(i) Any person or group (within the meaning of Section 13(d) and 14(d)(2) of the
Exchange Act), other than (x) White Mountains Insurance Group, Ltd., Berkshire
Hathaway, Inc. or the respective wholly owned subsidiaries thereof, as
applicable (the “Significant Investors”), (y) an underwriter temporarily holding
Shares in connection with a public issuance thereof or (z) an employee benefit
plan of the Company or its affiliates, becomes the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of thirty-five percent (35%) or
more of the Company’s then outstanding Shares and such ownership percentage
exceeds the beneficial ownership percentage of the Significant Investors in the
Company’s then outstanding Shares;
(ii) the Continuing Directors (defined as a member of the Board who either was a
member of the Board on the Effective Date, or subsequently became a director of
the Company and whose election, or nomination for election by the Company’s
shareholders was approved by a vote of a majority of the Continuing Directors
then on the Board (which term, for purposes of this definition, shall mean the
whole Board and not any committee thereof), but excluding any such individual
whose initial assumption of office occurred pursuant to an actual or threatened
proxy contest or consent solicitation with respect to the election or removal of
directors) cease for any reason to constitute a majority of the Board of the
Company;
 
*     Paragraph 6(e) amended.

- 1 -



--------------------------------------------------------------------------------



 



(iii) the business of the Company and its subsidiaries is disposed of by the
Company pursuant to a sale or other disposition of all or substantially all of
the business or business-related assets of the Company and its subsidiaries.
          (d) “Code” shall mean the Internal Revenue Code of 1986, as amended.
          (e) “Committee” means the Compensation Committee of the Board
appointed by the Board in accordance with Section 14 hereof.
          (f) “Common Stock” shall mean the common stock of the Company.
          (g) “Company” shall mean Symetra Financial Corporation, a Delaware
corporation.
          (h) “Compensation” shall mean all taxable compensation reportable by
Employer on IRS Form W-2, before any salary reduction contributions made to an
Employee-sponsored cafeteria, qualified transportation fringe, simplified
employee pension, 401(k), 457(b) or 403(b) plan, and including sales incentive
compensation and overtime pay; but excluding reimbursements or other expense
allowances, fringe benefits, moving expenses, deferred compensation, welfare
benefits, Annual Incentive Bonus (AIB), any other bonus, the taxable value of
qualified or non-qualified stock option, severance pay, Employer-paid cash and
non-cash fringe benefits, long-term disability benefits, and any long term
incentive plan payments to include the Performance Share Plan.
          (i) “Designated Subsidiary” shall mean any Subsidiary selected by the
Administrator as eligible to participate in the Plan and noted on Schedule A.
Schedule A may be modified by the Administrator.
          (j) “Eligible Employee” shall mean any individual who is a salaried
employee of the Company or any Designated Subsidiary and whose customary
employment with the Company or Designated Subsidiary is at least twenty
(20) hours per week and more than five (5) months in any calendar year. For
purposes of the Plan, the employment relationship shall be treated as continuing
intact while the individual is on sick leave or other leave of absence approved
by the Company. Where the period of leave exceeds 90 days and the individual’s
right to reemployment is not guaranteed either by statute or by contract, the
employment relationship shall be deemed to have terminated on the 91st day of
such leave.
          (k) “Fair Market Value” of a Share shall mean, as of any date, (i) the
closing per share sales price of the Shares (A) as reported by the NYSE for such
date or (B) if the Shares are listed on any other national stock exchange, as
reported on the stock exchange composite tape for securities traded on such
stock exchange for such date or, with respect to each of clauses (A) and (B), if
there were no sales on such date, on the closest preceding date on which there
were sales of Shares or (ii) in the event there shall be no public market for
the Shares on such date, the fair market value of the Shares as determined in
good faith by the Committee. Notwithstanding the above, in the event of a Change
in Control, the Committee as constituted

- 2 -



--------------------------------------------------------------------------------



 



immediately prior to the Change in Control shall determine the manner in which
“Fair Market Value” of Shares will be determined following the Change in
Control.
          (l) “Offering Date” shall mean the first Trading Day of each Offering
Period.
          (m) “Offering Periods” shall mean the periods of approximately six
(6) months during which payroll deductions of the participants are accumulated
under this Plan, commencing on the first Trading Day on or immediately after
February 15 and August 15 of each year and terminating on the next August 14 or
February 14, respectively; provided, however, that in the event the first day of
an Offering Period would not fall on a Trading Day, the Offering Period shall
instead begin on the next Trading Day, and in the event the last day of an
Offering Period would not fall on a Trading Day, the Offering Period shall
instead end on the Trading Day immediately prior to such date. The first
Offering Period under the Plan shall commence on the first February 15 or August
15 immediately following the date upon which public trading of shares of the
Common Stock commences on a national securities exchange. The duration and
timing of Offering Periods may be changed pursuant to Section 4 of this Plan.
          (n) “Plan” shall mean this Employee Stock Purchase Plan.
          (o) “Purchase Date” shall mean the last day of each Purchase Period.
          (p) “Purchase Periods” shall mean periods of approximately three
(3) months within an Offering Period, with the first Purchase Period of each
Offering Period commencing on the first day of the Offering Period (for example,
February 15 or August 15) and ending on the next May 14 or November 14,
respectively, and with the second Purchase Period of each Offering Period
commencing the next Trading Day following the end of the first Purchase Period
(for example, May 15 or November 15) and ending on the next August 14 or
February 14, respectively; provided that in the event the beginning of a
Purchase Period would not fall on a Trading Day, the Purchase Period shall
instead begin on the next Trading Day, and in the event the last date of a
Purchase Period would not fall on a Trading Day, the Purchase Period shall
instead end on the Trading Day immediately prior to such date.
          (q) “Purchase Price” shall mean eighty-five percent (85%) of the Fair
Market Value of a share of Common Stock on the applicable Purchase Date;
provided however, that the Purchase Price may be adjusted by the Administrator
pursuant to Section 20.
          (r) “Subsidiary” shall mean a “subsidiary corporation,” whether now or
hereafter existing, as defined in Section 424(f) of the Code.
          (s) “Trading Day” shall mean a day on which national stock exchanges
and the NYSE System are open for trading.
     3. Eligibility.
          (a) Offering Periods. Any individual who is an Eligible Employee one
month prior to an Offering Date shall be eligible to participate in the Plan for
that Offering Period.

- 3 -



--------------------------------------------------------------------------------



 



          (b) Limitations. Any provisions of the Plan to the contrary
notwithstanding, no Eligible Employee shall be granted an option under the Plan
(i) to the extent that, immediately after the grant, such Eligible Employee (or
any other person whose stock would be attributed to such Eligible Employee
pursuant to Section 424(d) of the Code) would own capital stock of the Company
and/or hold outstanding options to purchase such stock possessing five percent
(5%) or more of the total combined voting power or value of all classes of the
capital stock of the Company or of any Subsidiary, or (ii) to the extent that
his or her rights to purchase stock under all employee stock purchase plans of
the Company and its subsidiaries under Section 423 of the Code accrues at a rate
which exceeds Twenty-Five Thousand Dollars ($25,000) worth of stock (determined
at the fair market value of the shares at the time such option is granted) for
each calendar year in which such option is outstanding at any time.
     4. Offering Periods. The Plan shall be implemented by consecutive Offering
Periods, which will continue until terminated in accordance with Section 20
hereof. The Committee shall have the power to change the duration of Offering
Periods (including the commencement dates thereof) with respect to future
offerings without shareholder approval if such change is announced prior to the
scheduled beginning of the first Offering Period to be affected thereafter.
     5. Participation.
          (a) First Offering Period. An Eligible Employee shall be entitled to
participate in the first Offering Period only if such individual submits a
subscription agreement authorizing payroll deductions in a form determined by
the Administrator (i) no earlier than the effective date of the Form S-8
registration statement with respect to the issuance of Common Stock under the
Plan and (ii) no later than five (5) business days (or such other number of days
as determined by the Administrator) from the effective date of such S-8
registration statement (the “Enrollment Window”). An Eligible Employee’s failure
to submit the subscription agreement during the Enrollment Window shall result
in the automatic termination of such individual’s participation in the Offering
Period.
          (b) Subsequent Offering Periods. An Eligible Employee may become a
participant in the Plan with respect to Offering Periods after the first
Offering Period by completing a subscription agreement authorizing payroll
deductions in a form determined by the Administrator and filing it with the
Company’s payroll office prior to the applicable Offering Date.
     6. Payroll Deductions.
          (a) At the time a participant files his or her subscription agreement,
he or she shall elect to have payroll deductions made on each pay day during the
Offering Period in an amount not exceeding fifteen percent (15%) of the
Compensation which he or she receives on each pay day during the Offering Period
(or such lower limit as determined by the Committee), but in any event not to
exceed the limit specified in Section 3(b); provided, however, that should a
payday occur on an Purchase Date, a participant shall have the payroll
deductions made on

- 4 -



--------------------------------------------------------------------------------



 



such day applied to his or her account under the new Offering Period or Purchase
Period, as the case may be. A participant’s subscription agreement shall remain
in effect for successive Offering Periods unless terminated as provided in
Section 10 hereof.
          (b) Payroll deductions for a participant shall commence on the first
payday following the Offering Date and shall end on the last payday in the
Offering Period to which such authorization is applicable, unless sooner
terminated by the participant as provided in Section 10 hereof; provided,
however, that for the first Offering Period, payroll deductions shall commence
on the first payday on or following the end of the Enrollment Window.
          (c) All payroll deductions made for a participant shall be credited to
his or her account under the Plan and shall be withheld in whole percentages
only. A participant may not make any additional payments into such account.
          (d) A participant may discontinue his or her participation in the Plan
as provided in Section 10 hereof, or may increase or decrease the rate of his or
her payroll deductions during the Offering Period by completing or filing with
the Company a new subscription agreement authorizing a change in payroll
deduction rate. The Administrator may, in its discretion, limit the nature
and/or number of participation rate changes during any Offering Period. The
change in rate shall be effective with the first full payroll period following
ten (10) business days after the Company’s receipt of the new subscription
agreement unless the Company elects to process a given change in participation
more quickly.
          (e) Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b) (8) of the Code and Section 3(b) hereof, the Company may
decrease a participant’s payroll deductions to zero percent (0%) at any time
during a Purchase Period. After such a change payroll deductions may recommence
as soon as the beginning of the first Purchase Period which is scheduled to end
in the following calendar year, or at any time thereafter, provided the
participant timely elects to increase his or her payroll deduction above zero
percent (0%).1
          (f) At the time the option is exercised, in whole or in part, or at
the time some or all of the Company’s Common Stock issued under the Plan is
disposed of, the participant must make adequate provision for the Company’s
federal, state, or other tax withholding obligations, if any, which arise upon
the exercise of the option or the disposition of the Common Stock. At any time,
the Company may, but shall not be obligated to, withhold from the participant’s
compensation the amount necessary for the Company to meet applicable withholding
obligations, including any withholding required to make available to the Company
any tax deductions or benefits attributable to sale or early disposition of
Common Stock by the Eligible Employee.
 

1   Underlining added to highlight new text effective 05/11/10.

- 5 -



--------------------------------------------------------------------------------



 



     7. Grant of Option. On the Offering Date of each Offering Period, each
Eligible Employee participating in such Offering Period shall be granted an
option to purchase on each Purchase Date during such Offering Period (at the
applicable Purchase Price) up to a number of shares of the Company’s Common
Stock determined by dividing such Eligible Employee’s payroll deductions
accumulated prior to such Purchase Date and retained in the Participant’s
account as of the Purchase Date by the applicable Purchase Price; and provided
that such purchase shall be subject to the limitations set forth in Sections
3(b) and 12 hereof. The Eligible Employee may accept the grant of such option by
turning in a completed Subscription Agreement to the Company on or prior to an
Offering Date, or with respect to the first Offering Period, prior to the last
day of the Enrollment Window. The Administrator may, for future Offering
Periods, increase or decrease, in its absolute discretion, the maximum number of
shares of the Company’s Common Stock an Eligible Employee may purchase during
each Purchase Period of such Offering Period. Exercise of the option shall occur
as provided in Section 8 hereof, unless the participant has withdrawn pursuant
to Section 10 hereof. The option shall expire on the last day of the Offering
Period.
     8. Exercise of Option.
          (a) Unless a participant withdraws from the Plan as provided in
Section 10 hereof, his or her option for the purchase of shares shall be
exercised automatically on the Purchase Date, and the maximum number of full
shares subject to option shall be purchased for such participant at the
applicable Purchase Price with the accumulated payroll deductions in his or her
account. No fractional shares shall be purchased; any payroll deductions
accumulated in a participant’s account which are not sufficient to purchase a
full share shall be retained in the participant’s account for the subsequent
Purchase Period or Offering Period, subject to earlier withdrawal by the
participant as provided in Section 10 hereof. Any other funds left over in a
participant’s account after the Purchase Date shall be returned to the
participant. During a participant’s lifetime, a participant’s option to purchase
shares hereunder is exercisable only by him or her.
          (b) If the Administrator determines that, on a given Purchase Date,
the number of shares with respect to which options are to be exercised may
exceed (i) the number of shares of Common Stock that were available for sale
under the Plan on the Offering Date of the applicable Offering Period, or
(ii) the number of shares available for sale under the Plan on such Purchase
Date, the Administrator may in its sole discretion (x) provide that the Company
shall make a pro rata allocation of the shares of Common Stock available for
purchase on such Offering Date or Purchase Date, as applicable, in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all participants exercising options to purchase Common
Stock on such Purchase Date, and continue all Offering Periods then in effect,
or (y) provide that the Company shall make a pro rata allocation of the shares
available for purchase on such Offering Date or Purchase Date, as applicable, in
as uniform a manner as shall be practicable and as it shall determine in its
sole discretion to be equitable among all participants exercising options to
purchase Common Stock on such Purchase Date, and terminate any or all Offering
Periods then in effect pursuant to Section 20 hereof. The Company may make pro
rata allocation of the shares available on the Offering Date of any applicable
Offering Period pursuant to the preceding sentence, notwithstanding any
authorization

- 6 -



--------------------------------------------------------------------------------



 



of additional shares for issuance under the Plan by the Company’s shareholders
subsequent to such Offering Date.
     9. Delivery. As soon as reasonably practicable after each Purchase Date on
which a purchase of shares occurs, the Company shall arrange the delivery to
each participant the shares purchased upon exercise of his or her option in a
form determined by the Administrator.
     10. Withdrawal.
          (a) A participant may withdraw all but not less than all the payroll
deductions credited to his or her account and not yet used to exercise his or
her option under the Plan at any time by giving written notice to the Company in
a form determined by the Administrator to this Plan five (5) or more business
days prior to the Purchase Date as designated by the Administrator. All of the
participant’s payroll deductions credited to his or her account shall be paid to
such participant promptly after receipt of notice of withdrawal and such
participant’s option for the Offering Period shall be automatically terminated,
and no further payroll deductions for the purchase of shares shall be made for
such Offering Period. If a participant withdraws from an Offering Period,
payroll deductions shall not resume at the beginning of the succeeding Offering
Period unless the participant delivers to the Company a new subscription
agreement.
          (b) A participant’s withdrawal from an Offering Period shall not have
any effect upon his or her eligibility to participate in any similar plan which
may hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the participant
withdraws.
     11. Termination of Employment. Termination of a participant’s employment
for any reason, including retirement, death or the failure of a participant to
remain an Eligible Employee of the Company or of a Designated Subsidiary,
immediately terminates his or her participation in this Plan. In such event, the
payroll deductions credited to the participant’s account during the Offering
Period but not yet used to purchase shares under the Plan will be returned
without interest to him or her or, in the case of his or her death, to the
person or persons entitled thereto under Section 15 hereof. For purposes of this
Section 11, an employee will not be deemed to have terminated employment or
failed to remain in the continuous employ of the Company or of a Designated
Subsidiary in the case of sick leave, military leave, or any other leave of
absence approved by the Board; provided that such leave is for a period of not
more than ninety (90) days or reemployment upon the expiration of such leave is
guaranteed by contract or statute.
     12. Interest. No interest shall accrue on the payroll deductions of a
participant in the Plan.
     13. Stock.
          (a) Subject to adjustment upon changes in capitalization of the
Company as provided in Section 19 hereof, the maximum number of shares of the
Company’s Common Stock

- 7 -



--------------------------------------------------------------------------------



 



which shall be made available for sale under the Plan shall be eight hundred
seventy thousand (870,000) shares.
          (b) Until the shares are issued (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), a participant shall only have the rights of an unsecured creditor with
respect to such shares, and no right to vote or receive dividends or any other
rights as a stockholder shall exist with respect to such shares.
          (c) Shares to be delivered to a participant under the Plan shall be
registered in the name of the participant or in the name of the participant and
his or her spouse.
     14. Administration. The Administrator shall administer the Plan and shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Every finding, decision and determination made by
the Administrator shall, to the full extent permitted by law, be final and
binding upon all parties.
     15. Designation of Beneficiary.
          (a) A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to a Purchase Date
on which the option is exercised but prior to delivery to such participant of
such shares and cash. In addition, a participant may file a written designation
of a beneficiary who is to receive any cash from the participant’s account under
the Plan in the event of such participant’s death prior to exercise of the
option. If a participant is married and the designated beneficiary is not the
spouse, spousal consent shall be required for such designation to be effective.
          (b) Such designation of beneficiary may be changed by the participant
at any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.
          (c) All beneficiary designations shall be in such form and manner as
the Administrator may designate from time to time.
     16. Transferability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under the Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 15 hereof) by the participant. Any such

- 8 -



--------------------------------------------------------------------------------



 



attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds from an Offering Period in accordance with Section 10 hereof.
     17. Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such payroll deductions. Until
shares are issued, participants shall only have the rights of an unsecured
creditor.
     18. Reports. Individual accounts shall be maintained for each participant
in the Plan. Statements of account shall be given to participating Eligible
Employees at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of shares purchased and the
remaining cash balance, if any.
     19. Adjustments Upon Changes in Capitalization, Dissolution, Liquidation,
Merger or Change of Control.
          (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the maximum number of shares of the Company’s
Common Stock which shall be made available for sale under the Plan, the maximum
number of shares each participant may purchase each Purchase Period (pursuant to
Section 7), the number of shares that may be added annually to the shares
reserved under the Plan (pursuant to Section 13(a)(i), as well as the price per
share and the number of shares of Common Stock covered by each option under the
Plan which has not yet been exercised shall be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other change in the number of
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Administrator, whose determination in that
respect shall be final, binding and conclusive. Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.
          (b) Dissolution or Liquidation. In the event of the proposed
dissolution or liquidation of the Company, the Offering Period then in progress
shall be shortened by setting a new Purchase Date (the “New Purchase Date”), and
shall terminate immediately prior to the consummation of such proposed
dissolution or liquidation, unless provided otherwise by the Administrator. The
New Purchase Date shall be before the date of the Company’s proposed dissolution
or liquidation. The Administrator shall notify each participant in writing, at
least ten (10) business days prior to the New Purchase Date, that the Purchase
Date for the participant’s option has been changed to the New Purchase Date and
that the participant’s option shall be exercised automatically on the New
Purchase Date, unless prior to such date the participant has withdrawn from the
Offering Period as provided in Section 10 hereof.

- 9 -



--------------------------------------------------------------------------------



 



          (c) Merger or Change of Control. In the event of a merger or Change of
Control, each outstanding option shall be assumed or an equivalent option
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the option, any Purchase Periods then in progress shall
be shortened by setting a New Purchase Date and any Offering Periods then in
progress shall end on the New Purchase Date. The New Purchase Date shall be
before the date of the Company’s proposed merger or Change of Control. The
Administrator shall notify each participant in writing, at least ten
(10) business days prior to the New Purchase Date, that the Purchase Date for
the participant’s option has been changed to the New Purchase Date and that the
participant’s option shall be exercised automatically on the New Purchase Date,
unless prior to such date the participant has withdrawn from the Offering Period
as provided in Section 10 hereof.
     20. Amendment or Termination.
          (a) The Administrator may at any time and for any reason terminate or
amend the Plan. Except as otherwise provided in the Plan, no such termination
can affect options previously granted, provided that an Offering Period may be
terminated by the Administrator on any Purchase Date if the Administrator
determines that the termination of the Offering Period or the Plan is in the
best interests of the Company and its shareholders. Except as provided in
Section 19 and this Section 20 hereof, no amendment may make any change in any
option theretofore granted which adversely affects the rights of any
participant. To the extent necessary to comply with Section 423 of the Code (or
any successor rule or provision or any other applicable law, regulation or stock
exchange rule), the Company shall obtain shareholder approval in such a manner
and to such a degree as required.
          (b) Without shareholder consent and without regard to whether any
participant rights may be considered to have been “adversely affected,” the
Administrator shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant’s Compensation, and establish such other limitations or procedures
as the Administrator determines in its sole discretion advisable which are
consistent with the Plan.
          (c) In the event the Administrator determines that the ongoing
operation of the Plan may result in unfavorable financial accounting
consequences, the Board may, in its discretion and, to the extent necessary or
desirable, modify or amend the Plan to reduce or eliminate such accounting
consequence including, but not limited to:
               (i) increasing the Purchase Price for any Offering Period
including an Offering Period underway at the time of the change in Purchase
Price;

- 10 -



--------------------------------------------------------------------------------



 



               (ii) shortening any Offering Period so that Offering Period ends
on a new Purchase Date, including an Offering Period underway at the time of the
Board action; and
               (iii) allocating shares.
Such modifications or amendments shall not require stockholder approval or the
consent of any Plan participants.
     21. Notices. All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form and manner specified by the Company at the
location, or by the person, designated by the Company for the receipt thereof.
     22. Conditions Upon Issuance of Shares. Shares shall not be issued with
respect to an option unless the exercise of such option and the issuance and
delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.
     23. Term of Plan. The Plan shall become effective upon the earlier to occur
of its adoption by the Board of Directors or its approval by the shareholders of
the Company. It shall continue in effect until terminated under Section 20
hereof.

- 11 -



--------------------------------------------------------------------------------



 



SCHEDULE A
Symetra Financial Corporation
Designated Subsidiaries
Symetra Life Insurance Company
Medical Risk Managers, Inc.

- 12 -